DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 4 November 2020.
Claims 20 and 26 have been amended.
Claims 32-37 have been added.
Claims 15-18, 20-24, and 26-37 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 November 2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 4 November 2020 with regards to the combination of Harvey and Yu have been fully considered but they are not persuasive.

With respect to claims 15 and 21, the Applicant argues on page 22 of their response, “First, modifying Harvey’s secondary delivery vehicle 21 to have a built-in compartment of the sort seen in Yu, would interfere with the operation of Harvey’s load kicker 23, rendering it wholly inoperative. One skilled in the art would have no reasonable expectation of success in modifying Harvey’s secondary delivery vehicle 21 to have Yu’s built-in compartment while retaining Harvey’s system for unloading the parcel at its destination. For this reason, it would not be obvious to modify Harvey to have Yu’s compartment.”  The Applicant continues on page 23 of their response, “Second, Harvey doesn’t need a locked compartment. The reason for this design choice is that Harvey generally focuses on the secondary vehicle 21 travelling in controlled environments such as gated communities, apartment complexes and the like. This is supported by Harvey discussing the “location controller” at length, starting in paragraph 64. The location controller would be responsible for the secondary vehicle and may allow it to enter certain areas within its delivery area (e.g. pass a gate or the like). Therefore, the secondary vehicle 21 of Harvey is not generally intended for operation on public roads or sidewalks, nor in unstructured environments without a “location controller”. In view of this, there is no motivation to implement the compartment of Yu into Harvey’s secondary vehicle 21. Even further, such an implementation would require a redesign of Harvey’s secondary vehicle 21, which is meant to automatically push deliveries off its flat top surface, something that would not work with Yu’s vehicle seen in Fig. 1A and reproduced below for illustration.”  The Examiner respectfully disagrees with the Applicant’s .

Applicant's arguments filed 4 November 2020 with regards to an argued lack of motivation in combining Harvey’s land based delivery robots and the airborne drones of Dreano, Yates, and Mikan have been fully considered but they are not persuasive.

With respect to claims 15 and 21, the Applicant argues on pages 23 and 24 of their response, “One skilled in the art and given Harvey, would not turn to any of Dreano, Yates and Mikan, in the first instance. Harvey’s secondary delivery vehicle is ground based while the secondary delivery vehicles of Dreano, Yates and Mikan are all airborne. The operation of the airborne drones of Dreano, Yates and Mikan would have little to contribute to the routes and other issue encountered by Harvey’s ground-based secondary delivery vehicles.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the grounds of the previous rejection.  First, in response to the relevance of the cited references, the Examiner notes that the Applicant’s interpretation of the references and the conclusion of their subject matter is incorrect.  With respect to Harvey, it is noted that Harvey is directed delivering parcels to final delivery points, wherein the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner has relied on the knowledge generally available to one of ordinary skill in the art to combine the references.  Notably, with respect to previous claim 15, the Examiner identified that it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, because by using a network of docks and stations for reloading and recharging autonomous delivery vehicles, a delivery network will increase the range of the vehicles and the range of deliveries (Dreano paragraph 68).  It is also noted that with respect to claim 15, the Examiner identified it would have been obvious to combine the system of Harvey and Dreano, with the system and method of transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery of Yates, because by using a single mothership to deploy, recharge, and reload drones for final deliveries, a delivery system will predictably reduce the cost of infrastructure, and will provide for efficient delivery of items by allowing for the quick redeployment of drones.  Additionally, though not argued by the Applicant, the Examiner continued and stated it would have been .

Applicant's arguments filed 4 November 2020 with respect to Yates disclosing a mothership travelling to a predetermined second location and waiting have been fully considered but they are not persuasive.

With respect to claim 15, the Applicant has argued on pages 24 and 25 of their response, “In Yates’ system, a flying airship (the “Mothership”) has drones setting out from it and optionally meeting later while in flight. Contrary to the Examiner’s assertion however, the mothership does not travel to a predetermined second location or the like — it is in constant flight. Furthermore, the mothership does not wait for the drones at such a predetermined second location - it must continue to fly. Moreover, the system of Yates is entirely airborne, where there are no roads and thus no need to arrange a particular location suitable for the van and the robots to rendezvous. Therefore, the rendezvous system of Yates is not compatible with the ground based “primary” vehicle of Harvey.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record, the grounds of the previous rejection, and the bounds of the claimed invention.  The Examiner notes that this argument was addressed in paragraphs 10 and 11 of the Final Rejection mailed 5 May 2020, and is incorporated here.  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 4 November 2020 with respect to Mikan teaching reloading drones have been fully considered but they are not persuasive.

With respect to claim 21, the Applicant argues on page 25 of their response, “It is respectfully submitted that the Examiner has misinterpreted the teaching of Mikan. At no point does Mikan suggest that the drones are reloaded by the host vehicles - all reloading of the drones takes place at the “nesting locations 190” which are separate from the host vehicles 120. See, e.g.,    [0023], [0032], [0034], [0037], [0045], [0053]-[0054].”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record, the grounds of the previous rejection, and the bounds of the claimed invention.  The Examiner notes that this argument was addressed in paragraphs 12 and 13 of the Final Rejection mailed 5 May 2020, and is incorporated here.  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 4 November 2020 with regards to Yu teaching robots having a speed not exceeding 10 km/h have been fully considered but they are not persuasive.

With respect to claims 20 and 26, the Applicant has argued on pages 26 and 27 of their response, “Since Yu’s vehicle must keep pace with traffic, the minimum speed contemplated is 25 mph (roughly 40 km/h). And even though Yu’s ¶ [0051] contemplates a maximum speed of ‘45 mph or less’, Yu does not the vehicle may travel at a relatively slower speed as compared to conventional passenger cars. In some embodiments, the speed of the vehicle is limited to a maximum allowable speed V (e.g. having a speed governor), with V being a value of 65 mph or less (e.g. V=57 mph or V=48 mph); in some cases, V being a value of 60 mph or less; in some cases, V being a value of 55 mph or less; in some cases, V being a value of 50 mph or less; in some cases, V being a value of 45 mph or less. In some embodiments, the vehicle does not operate on roadways having a speed limit of 50 mph or greater; in some cases, on roadways having a speed limit of 55 mph or greater; in some In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").” (Emphasis added).  As the Examiner has provided .

Applicant's arguments filed 4 November 2020 with regards to the use of six wheels as taught by Younis and combined into Harvey have been fully considered but they are not persuasive.

With respect to claims 30 and 31, the Applicant argues on page 27 of their response, “First, as explained above, Harvey is directed to a mobile delivery robot having tractor belts 60 driven by drive wheels 61, while Younis is directed to a robotic irrigation system having an articulated assembly of six wheels and no tractor belt. Thus, the two references have different purposes and different wheel configurations. One skilled in the art and given Harvey would not turn to Younis in the first instance.”  The Applicant continues, “Second, as explained above, the purpose of Younis’ rocker-bogie suspension system is to “traverse very uneven and unpredictable terrains”. Since Harvey’s tractor belts 60 already facilitate “travel over moderately difficult obstacles”, Harvey would not benefit from having six wheels, as taught by Younis. Thus, even if one skilled in the art and given Harvey turned to Younis, such a practitioner would conclude that Younis’ teachings of six wheels would not benefit Harvey.”  The Applicant concludes, “Finally, as stated in Younis’ ¶ [0075], “the two wheels at the front of the irrigation robot and the two wheels at back of the irrigation robot can pivot 360 degrees around their   By using 6 wheels on a robot, a robot will be predictably be able to navigate difficult terrain in a more easy fashion (Younis paragraph 76).”  (Emphasis added).  Thus, the Examiner maintains that the obvious substation has been shown.  Second, with regards to the Applicant’s argument that Harvey would not benefit from having six wheels as disclosed by Younis, it is noted that Younis’ stated benefits are provided in paragraph 75, “Such a suspension system is able to traverse very uneven and unpredictable terrains. This suspension system uses six wheels with each having its own motor. In addition, the two wheels at the front of the irrigation robot and the two wheels at back of the irrigation robot can pivot 360 degrees around their vertical axis to provide steering. Under such an arrangement, the irrigation robot is able to turn in place.” (Emphasis added).  Additionally, Younis states in paragraph 76, “The irrigation robot may also have an inertial measurement unit, IMU, that contains three axes accelerometers and three axes  in order to provide for smoother motion and warnings against tipping on steep terrains. The irrigation robot may also have its own vision system in order to sense its environment and augment its navigation.” (Emphasis added).  As shown and emphasized here, Younis has provided rationale for why 6 wheels would be useful, that is the ability to traverse difficult terrain, pivot the vehicle 360 degrees, and provide for smoother motion.  The Applicant has failed to provide any reasoning that would indicate that this motivation is incorrect, and thus, the Applicant’s argument that a practitioner would not find benefit in Harvey’s vehicles using 6 wheels is found not persuasive.  Third, with regards to the Applicant’s argument that the arrangement of Younis would be incompatible with Harvey, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the Examiner has provided the teaching of an autonomous vehicle that uses 6 wheels as taught by Younis, and provided a rationale for why one would incorporate such a teaching into an autonomous vehicle of Harvey.  As the Examiner has satisfied the requirements under obviousness and the Applicant has failed to show why these teachings are incorrect, the Examiner finds the Applicant’s argument not persuasive.  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 4 November 2020 with regards to a server rerouting a drone based on traffic and/or road information have been fully considered but they are not persuasive.

With respect to new claims 32, 33, and 37, the Applicant argues on page 28 of their response, “As an initial matter, Mikan makes no mention of re-routing the airborne drones 105 based on traffic data.  Moreover, it simply is illogical to reroute an airborne drone based on traffic and road information. Thus, a person skilled in the art would not be incentivized by Mikan to arrive at the present solution of a server rerouting a mobile delivery robot based on up to date traffic and/or road information.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the broadest reasonable interpretation of the claimed invention.  With respect to the claims, the Examiner notes that the Applicant has claimed in claim 32 (and similarly claims 33 and 37), “wherein: the first mobile transport apparatus (10) and the at least one robot (30, 32, 34) communicate with a server; and the server is configured to check up to date traffic and/or road information and reroute at least one robot of the first robot set, in response to said traffic and/or road information.”  With regards to the cited prior art, it is noted that Mikan states in paragraph 48, “In certain embodiments, the systems and methods may also be utilized to optimize a route to an intended destination 185 based on previous deliveries. For example, if the first user 101 previously had a product delivered at his house and the system 100 utilized a he system 100 may determine that on a subsequent order that an entirely different route should be utilized that involves having the drone 105 fly for one-tenth of the different route and piggyback with one or more host vehicles 120 for the remaining nine-tenths of the different route. As another example, on a subsequent order the system 100 may determine that a previously-used route currently contains too much traffic based on real-time images received from cameras positioned along the previously-used route, based on global positioning data, based on satellite data feeds, or a combination thereof. Based on the foregoing, the system 100 may calculate a new route for the drone 105 to travel to the first user's 101 intended destination 185, and may determine which specific host vehicles 120 the drone 105 should piggyback with and when the drone 105 should piggyback with the specific host vehicles 120.” (Emphasis added).  As shown and emphasized here, the Examiner notes that Mikan has disclosed generating a new route for a drone (i.e. the robot of the Applicant’s claim) to reach the intended destination based on real-time traffic information.  The Examiner further notes that that paragraph 33 further describes the server determining the optimal route for drones based on received information and rerouting said drones based on received information.  Thus, Mikan has disclosed a server configured to check up to date traffic and/or road information and reroute at least one robot in response to said traffic and/or road information.  Therefore, the Examiner maintains that Mikan discloses the newly added claimed elements.  The Examiner .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 2015/0379468 A1) (hereinafter Harvey), in view of Dreano, JR (US 2016/0185466 A1) (hereinafter Dreano), in view of Yates (US 2016/0107750 A1) (hereinafter Yates), and further in view of Yu et al. (US 2015/0006005 A1) (hereinafter Yu).

With respect to claim 15, Harvey teaches:
The first mobile transport apparatus travelling to a first robot loading location (See at least paragraphs 9, 28, 94, and 99 which describe a primary vehicle that carries cargo to a transfer location).
A first robot set comprising at least one robot, travelling to the first robot loading location to meet the first mobile transport apparatus (See at least paragraphs 9, 29-32, 49, 94, and 95 which describe a set of autonomous vehicles, i.e. robots, that travel to the transfer location to meet the primary delivery vehicle).
At the first robot loading location, loading each robot of the first robot set with a respective first item for delivery (See at least paragraphs 9, 29-32, 49, 94, and 95 which describe a set of autonomous vehicles, i.e. robots, that travel to the transfer location to meet the primary delivery vehicle, and loading the delivery cargo from the primary vehicle onto the secondary vehicles for final delivery).
After being loaded with its respective first item, each robot of the first robot set travelling from the first robot loading location to a respective first delivery location and delivering its respective first item at its respective first delivery location (See at least paragraphs 9, 29, and 33 which describe the secondary delivery vehicles making the final deliveries to the delivery locations).
Wherein: the robots of the first robot set are land-based robots adapted to traverse ground, but not traverse air (See at least paragraphs 104, 108, and figures 3 and 4, which describe the robots used for delivering items to final destinations, wherein the robots are land based vehicles).

Harvey discloses all of the limitations of claim 15 as stated above.  Harvey does not explicitly disclose the following, however Dreano teaches:
After delivering its respective first item, each robot of the first robot set travelling by itself to a second robot loading location different from the first robot loading location for reloading with one or more additional items for delivery (See at least paragraphs 25, 53, and 84 which describe autonomous vehicles completing 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano.  By using a network of docks and stations for reloading and recharging autonomous delivery vehicles, a delivery network will increase the range of the vehicles and the range of deliveries (Dreano paragraph 68).

Harvey and Dreano discloses all of the limitations of claim 15 as stated above.  Harvey and Dreano does not explicitly disclose the following, however Yates teaches:
After loading each robot of the first robot set at the first robot loading location, the first mobile transport apparatus travelling to said second predetermined robot loading location; and at said predetermined second robot loading location, the first mobile transport apparatus waiting for one or more empty robots of the first robot set (See at least paragraphs 27, 32, 37, 38, 39, and 48 which describe transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery of Yates.  By using a single mothership to deploy, recharge, and reload drones for final deliveries, a delivery system will predictably reduce the cost of infrastructure, and will provide for efficient delivery of items by allowing for the quick redeployment of drones.

Harvey, Dreano, and Yates discloses all of the limitations of claim 15 as stated above.  Harvey, Dreano, and Yates does not explicitly disclose the following, however Yu teaches:
Each robot of the first robot set has a compartment for accommodating an item to be delivered, the compartment having an open configuration in which access to the item is allowed, and a closed configuration in which access to the item is not allowed, and the method further comprises each robot travelling to its 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery of Yates, with the system and method of an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein the container is closed during transit and opened upon receiving a code from the recipient of Yu.  By using a compartment of the delivery vehicle to carry the cargo to the recipient, one would reasonably expect the cargo to be secured against lose and theft.  Additionally, by only opening the compartment 

With respect to claim 16, the combination of Harvey, Dreano, Yates, and Yu discloses all of the limitations of claim 15 as stated above.  In addition, Dreano teaches:
At the predetermined second robot loading location, loading each robot of the first robot set with a respective second item for delivery to a respective second delivery location; and after being loaded with its respective second item, each robot of the first robot set traveling from the predetermined second robot loading location to its respective second delivery location and delivering its respective second item at its respective second delivery location; and after delivering its respective second item, each robot of the first robot set leaving its respective second delivery location (See at least paragraphs 25, 53, and 84 which describe autonomous vehicles completing deliveries from a transfer point, wherein the vehicles travel to a second transfer point in order to be refueled and reloaded for more deliveries).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of 

With respect to claim 17, Harvey/Dreano/Yates/Yu discloses all of the limitations of claims 15 and 16 as stated above.  In addition, Dreano teaches:
The first robot set traveling from a first home base to the first robot loading location, to meet the first mobile transport apparatus (See at least 11, 25, 48, 53, and 57 which describe the UAVs as originating from a home base or station before heading to a first transfer point, which could be a vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs originate at a home base or station, and are directed towards subsequent stations for recharging and reloading after completing a delivery in order to 

With respect to claim 18, Harvey/Dreano/Yates/Yu discloses all of the limitations of claims 15 and 16 as stated above.  In addition, Harvey teaches:
Calculating and constantly updating travel routes for the first mobile transport apparatus and for the robots (See at least 40, 51, 84, 85, and 104 which describe creating paths, routes, and maps for a delivery process, wherein the created routes and maps are updated during a delivery and are used by the primary and secondary vehicles).

With respect to claim 20, Harvey/Dreano/Yates/Yu discloses all of the limitations of claims 15 and 16 as stated above.  In addition, Yu teaches:
Wherein each robot of the first robot set travels to its respective first delivery location at a speed not exceeding 10 km/h (See at least paragraph 51 which describes using a governor on the delivery vehicle in order to limit its maximum speed.  It is noted that Yu discloses the maximum speed can be any desirable speed, and discloses the maximum could be set to 55 mph or less, which would thus include 6 km/h).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery of Yates, with the system and method of using a governor on the delivery vehicle in order to limit its maximum speed of Yu.  By limiting the maximum speed of a delivery vehicle, a system will prevent the vehicle from operating in an unsafe and/or illegal manner.

Claims 21-24, 26-29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 2015/0379468 A1) (hereinafter Harvey), in view of Dreano, JR (US 2016/0185466 A1) (hereinafter Dreano), in view of Mikan et al. .

With respect to claim 21, Harvey teaches:
The first mobile transport apparatus travelling to a first robot loading location (See at least paragraphs 9, 28, 94, and 99 which describe a primary vehicle that carries cargo to a transfer location).
A first robot set comprising at least one robot, travelling to the first robot loading location to meet the first mobile transport apparatus (See at least paragraphs 9, 29-32, 49, 94, and 95 which describe a set of autonomous vehicles, i.e. robots, that travel to the transfer location to meet the primary delivery vehicle).
At the first robot loading location, loading each robot of the first robot set with a respective first item for delivery (See at least paragraphs 9, 29-32, 49, 94, and 95 which describe a set of autonomous vehicles, i.e. robots, that travel to the transfer location to meet the primary delivery vehicle, and loading the delivery cargo from the primary vehicle onto the secondary vehicles for final delivery).
After being loaded with its respective first item, each robot of the first robot set travelling from the first robot loading location to a respective first delivery location and delivering its respective first item at its respective first delivery location (See at least paragraphs 9, 29, and 33 which describe the secondary delivery vehicles making the final deliveries to the delivery locations).
Wherein the first mobile transport apparatus and the at least one robot communicate with a server; and the server calculates and updates travel routes for the at least one mobile transport apparatus and also the at least one robot  (See at least paragraphs 40, 51, 76, 84, 85, and 113 which describe the primary delivery vehicle and the secondary vehicles communicating with a server, wherein the server updates the vehicles routes and destinations in a continuous manner).
Wherein: the robots of the first robot set are land-based robots adapted to traverse ground, but not traverse air (See at least paragraphs 104, 108, and figures 3 and 4, which describe the robots used for delivering items to final destinations, wherein the robots are land based vehicles).

Harvey discloses all of the limitations of claim 21 as stated above.  Harvey does not explicitly disclose the following, however Dreano teaches:
After delivering its respective first item, each robot of the first robot set travelling by itself to a predetermined second robot loading location different from the first robot loading location, for reloading with one or more additional items for delivery (See at least paragraphs 25, 53, and 84 which describe autonomous vehicles completing deliveries from a transfer point, wherein the vehicles travel to a second transfer point in order to be refueled and reloaded for more deliveries).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous 

The combination of Harvey and Dreano discloses all of the limitations of claim 21 as stated above.  Harvey and Dreano do not explicitly disclose the following, however Mikan teaches:
After loading each robot of the first robot set at the first robot loading location, the first mobile transport apparatus travelling to said predetermined second robot loading location; and at said predetermined second robot loading location, the first mobile transport apparatus meeting and loading at least one robot from a second robot set different from the first robot set (See at least paragraphs 4, 6, 18, 22, 24, 37-38, 45, and 50 which describe using a plurality of host vehicles and terrestrial drones; wherein the drones use the host vehicles to transport them to a delivery area, depart from the vehicle to a final delivery, and then are directed towards a rendezvous location with another vehicle or nesting location in order to be recharged/refueled and receive a new pickup for a delivery.  It is noted that Mikan has disclosed delivery services using multiple 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of using a plurality of host vehicles and terrestrial drones; wherein the drones use the host vehicles to transport them to a delivery area, depart from the vehicle to a final delivery, and then are directed towards a rendezvous location with another vehicle or nesting location in order to be recharged/refueled and receive a new pickup for a delivery of Mikan.  By having host vehicles move around an area and refueling/redeploying drones for local deliveries, a delivery system will predictably increase the efficiency of the delivery process, by allowing drones to connect to their closest or most optimal host vehicle for future deliveries.

The combination of Harvey, Dreano, and Mikan discloses all of the limitations of claim 21 as stated above.  Harvey, Dreano, and Mikan  do not explicitly disclose the following, however Yu teaches:
Each robot of the first robot set has a compartment for accommodating an item to be delivered, the compartment having an open configuration in which access to the item is allowed, and a closed configuration in which access to the item is 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of using a plurality of host vehicles and terrestrial drones; wherein the drones use the host vehicles to transport them to a delivery area, depart from the vehicle to a final delivery, and then are directed towards a rendezvous location with another vehicle or nesting location in order to be recharged/refueled and receive a new pickup for a delivery of Mikan, with the system and method of an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein the container is closed during transit and opened upon receiving a code from the recipient of Yu.  By using a compartment of the delivery vehicle to carry the cargo to the recipient, one would 

With respect to claim 22, the combination of Harvey, Dreano, Mikan, and Yu discloses all of the limitations of claim 21 as stated above.  In addition, Harvey teaches:
Wherein the travel routes are constantly updated (See at least paragraphs 40, 51, 76, 84, 85, and 113 which describe the primary delivery vehicle and the secondary vehicles communicating with a server, wherein the server updates the vehicles routes and destinations in a continuous manner).

With respect to claim 27, Harvey/Dreano/Mikan/Yu discloses all of the limitations of claims 21 and 22 as stated above.  In addition, Mikan teaches:
The server checking up to date traffic and/or roads information and rerouting at least the first mobile transport apparatus and/or the robots of the first robot set (See at least paragraphs 24, 26, 31, 33, 34, 38, 40, 41, 42, and 48 which describes a server checking traffic in real time and using historical route information in order to determine routes and reroutes for host vehicles and drones for a delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous 

With respect to claim 28, Harvey/Dreano/Mikan/Yu discloses all of the limitations of claims 21 and 22 as stated above.  In addition, Mikan teaches:
Wherein the server is configured to calculate and adjust travel routes for the at least one mobile transport apparatus and the robots in the first robot set (See at least paragraphs 24, 26, 31, 33, 34, 38, 40, 41, 42, and 48 which describes 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of using a plurality of host vehicles and terrestrial drones; wherein the drones use the host vehicles to transport them to a delivery area, depart from the vehicle to a final delivery, and then are directed towards a rendezvous location with another vehicle or nesting location in order to be recharged/refueled and receive a new pickup for a delivery, wherein a server checking traffic in real time and historical route information in order to determine routes and reroutes for host vehicles and drones for a delivery of Mikan, with the system and method of an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein the container is closed during transit and opened upon receiving a code from the recipient of Yu.  By calculating routes and adjusting routes for vehicles and drones using real time traffic information and historical route information, a delivery system will predictably optimize the delivery time based on real world conditions.

With respect to claim 29, Harvey/Dreano/Mikan/Yu discloses all of the limitations of claims 21 and 22 as stated above.  In addition, Mikan teaches:
Changing the drop and pick-up locations to thereby optimize the total time travelled by both the first mobile transport apparatus and robots of the first robot set (See at least paragraphs 24, 26, 31, 33, 34, 38, 40, 41, 42, and 48 which describes a server checking traffic in real time and using historical route information in order to determine routes and reroutes for host vehicles and drones for a delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of using a plurality of host vehicles and terrestrial drones; wherein the drones use the host vehicles to transport them to a delivery area, depart from the vehicle to a final delivery, and then are directed towards a rendezvous location with another vehicle or nesting location in order to be recharged/refueled and receive a new pickup for a delivery, wherein a server checking traffic in real time and historical route information in order to determine routes and reroutes for host vehicles and drones for a delivery of Mikan, with the system and method of an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein the container is closed during transit and opened 

With respect to claim 33, Harvey/Dreano/Mikan/Yu discloses all of the limitations of claims 21 and 22 as stated above.  In addition, Mikan teaches:
The server is configured to check up to date traffic and/or road information and reroute at least one robot of the first robot set, in response to said traffic and/or road information (See at least paragraphs 24, 26, 31, 33, 34, 38, 40, 41, 42, and 48 which describes a server checking traffic in real time and using historical route information in order to determine routes and reroutes for host vehicles and drones for a delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of using a plurality of host vehicles and terrestrial drones; wherein the drones use the host vehicles to transport them to a delivery area, depart from the vehicle to a final delivery, and then are directed towards a rendezvous location with another vehicle or nesting location in order to be recharged/refueled and 

With respect to claim 23, Harvey/Dreano/Mikan/Yu discloses all of the limitations of claim 21 as stated above.  In addition, Dreano teaches:
At the predetermined second robot loading location (14’), loading each robot of the first robot set with a respective second item for delivery to a respective second delivery location; and after being loaded with its respective second item, each robot of the first robot set traveling from the predetermined second robot loading location (14’) to its respective second delivery location and delivering its respective second item at its respective second delivery location; and after delivering its respective second item, each robot of the first robot set leaving its respective second delivery location (See at least paragraphs 25, 53, and 84 which describe autonomous vehicles completing deliveries from a transfer point, wherein the vehicles travel to a second transfer point in order to be refueled and reloaded for more deliveries).


With respect to claim 24, Harvey/Dreano/Mikan/Yu discloses all of the limitations of claims 21 and 23 as stated above.  In addition, Dreano teaches:
Comprising the first robot set traveling from a first home base (50) to the first robot loading location (14), to meet the first mobile transport apparatus (10) (See at least 11, 25, 48, 53, and 57 which describe the UAVs as originating 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs originate at a home base or station, and are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of using a plurality of host vehicles and terrestrial drones; wherein the drones use the host vehicles to transport them to a delivery area, depart from the vehicle to a final delivery, and then are directed towards a rendezvous location with another vehicle or nesting location in order to be recharged/refueled and receive a new pickup for a delivery of Mikan, with the system and method of an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein the container is closed during transit and opened upon receiving a code from the recipient of Yu.  By using a network of docks and stations for reloading and recharging autonomous delivery vehicles, a delivery network will increase the range of the vehicles and the range of deliveries (Dreano paragraph 68).  Additionally, by having a home base, the delivery vehicles will predictably be able to be secured and maintained in a private manner.

With respect to claim 26, Harvey/Dreano/Mikan/Yu discloses all of the limitations of claims 21 and 23 as stated above.  In addition, Yu teaches:
Wherein each robot of the first robot set travels to its respective first delivery location at a speed not exceeding 10 km/h (See at least paragraph 51 which describes using a governor on the delivery vehicle in order to limit its maximum speed.  It is noted that Yu discloses the maximum speed can be any desirable speed, and discloses the maximum could be set to 55 mph or less, which would thus include 6 km/h).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of using a plurality of host vehicles and terrestrial drones; wherein the drones use the host vehicles to transport them to a delivery area, depart from the vehicle to a final delivery, and then are directed towards a rendezvous location with another vehicle or nesting location in order to be recharged/refueled and receive a new pickup for a delivery of Mikan, with the system and method of using a governor on the delivery vehicle in order to limit its maximum speed of Yu.  By limiting the maximum speed of a delivery vehicle, a system will prevent the vehicle from operating in an unsafe and/or illegal manner.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey, Dreano, Yates, and Yu as applied to claim 15 as stated above, and further in view of Younis et al. (US 2017/0020087 A1) (hereinafter Younis).

With respect to claim 30, Harvey/Dreano/Yates/Yu discloses all of the limitations of claim 15 as stated above.  Harvey, Dreano, Yates, and Yu do not explicitly disclose the following, however Younis teaches:
Wherein each of the robots (30, 32, 34) comprises 6 wheels (304) (See at least paragraph 75 which describes a robot that has 6 wheels).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery of Yates, with the system and method of an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein the container is closed during transit and opened upon receiving a code from the recipient of Yu, with the system and method of a robot that has 6 wheels of Younis.  By using 6 wheels on a robot, a robot will be .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey, Dreano, Mikan, and Yu as applied to claim 21 as stated above, and further in view of Younis et al. (US 2017/0020087 A1) (hereinafter Younis).

With respect to claim 31, Harvey/Dreano/Mikan/Yu discloses all of the limitations of claim 21 as stated above.  Harvey, Dreano, Mikan, and Yu do not explicitly disclose the following, however Younis teaches:
Wherein each of the robots (30, 32, 34) comprises 6 wheels (304) (See at least paragraph 75 which describes a robot that has 6 wheels).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of using a plurality of host vehicles and terrestrial drones; wherein the drones use the host vehicles to transport them to a delivery area, depart from the vehicle to a final delivery, and then are directed towards a rendezvous location with another vehicle or nesting location in order to be recharged/refueled and receive a new pickup for a delivery of Mikan, with the system and method of an .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey, Dreano, Yates, and Yu as applied to claim 15 as stated above, and further in view of Mikan.

With respect to claim 32, Harvey/Dreano/Yates/Yu discloses all of the limitations of claim 15 as stated above.  Harvey, Dreano, Yates, and Yu do not explicitly disclose the following, however Mikan teaches:
The first mobile transport apparatus (10) and the at least one robot (30, 32, 34) communicate with a server; and the server is configured to check up to date traffic and/or road information and reroute at least one robot of the first robot set, in response to said traffic and/or road information (See at least paragraphs 24, 26, 31, 33, 34, 38, 40, 41, 42, and 48 which describes a server checking traffic in real time and using historical route information in order to determine routes and reroutes for host vehicles and drones for a delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey, in view of Dreano, in view of Yates, in view of Yu, and further in view of Younis.

With respect to claim 34, Harvey teaches:
The first mobile transport apparatus travelling to a first robot loading location (See at least paragraphs 9, 28, 94, and 99 which describe a primary vehicle that carries cargo to a transfer location).
A first robot set comprising at least one robot, travelling to the first robot loading location to meet the first mobile transport apparatus (See at least paragraphs 9, 29-32, 49, 94, and 95 which describe a set of autonomous vehicles, i.e. robots, that travel to the transfer location to meet the primary delivery vehicle).
At the first robot loading location, loading each robot of the first robot set with a respective first item for delivery (See at least paragraphs 9, 29-32, 49, 94, and 95 which describe a set of autonomous vehicles, i.e. robots, that travel to the transfer location to meet the primary delivery vehicle, and loading the delivery cargo from the primary vehicle onto the secondary vehicles for final delivery).
After being loaded with its respective first item, each robot of the first robot set travelling from the first robot loading location to a respective first delivery location and delivering its respective first item at its respective first delivery location (See at least paragraphs 9, 29, and 33 which describe the secondary delivery vehicles making the final deliveries to the delivery locations).
Wherein: the robots of the first robot set are land-based robots adapted to traverse ground, but not traverse air (See at least paragraphs 104, 108, and figures 3 and 4, which describe the robots used for delivering items to final destinations, wherein the robots are land based vehicles).

Harvey discloses all of the limitations of claim 34 as stated above.  Harvey does not explicitly disclose the following, however Dreano teaches:
After delivering its respective first item, each robot of the first robot set travelling by itself to a second robot loading location different from the first robot loading location for reloading with one or more additional items for delivery (See at least paragraphs 25, 53, and 84 which describe autonomous vehicles completing deliveries from a transfer point, wherein the vehicles travel to a second transfer point in order to be refueled and reloaded for more deliveries).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano.  By using a network of docks and stations for reloading and recharging autonomous delivery vehicles, a delivery network will increase the range of the vehicles and the range of deliveries (Dreano paragraph 68).

Harvey and Dreano discloses all of the limitations of claim 34 as stated above.  Harvey and Dreano does not explicitly disclose the following, however Yates teaches:
After loading each robot of the first robot set at the first robot loading location, the first mobile transport apparatus travelling to said second predetermined 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery of Yates.  By using a single mothership to deploy, recharge, and reload drones for final deliveries, a delivery system will predictably reduce the cost of infrastructure, and will provide for efficient delivery of items by allowing for the quick redeployment of drones.

Harvey, Dreano, and Yates discloses all of the limitations of claim 34 as stated above.  Harvey, Dreano, and Yates does not explicitly disclose the following, however Yu teaches:
Each robot of the first robot set has a compartment for accommodating an item to be delivered, the compartment having an open configuration in which access to the item is allowed, and a closed configuration in which access to the item is not allowed, and the method further comprises each robot travelling to its respective first delivery location with its compartment in the closed configuration, and opening the compartment to permit access to its respective item only upon a delivery recipient taking a predetermined action (See at least paragraphs 4, 90, 91, 125, 128, and 129 which describe an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein the container is closed during transit and opened upon receiving a code from the recipient).
Wherein each robot of the first robot set travels to its respective first delivery location at a speed not exceeding 10 km/h (See at least paragraph 51 which describes using a governor on the delivery vehicle in order to limit its maximum speed.  It is noted that Yu discloses the maximum speed can be any desirable speed, and discloses the maximum could be set to 55 mph or less, which would thus include 6 km/h).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with 

Harvey, Dreano, Yates, and Yu discloses all of the limitations of claim 34 as stated above.  Harvey, Dreano, Yates, and Yu does not explicitly disclose the following, however Younis teaches:
Wherein each of the robots (30, 32, 34) comprises 6 wheels (304) (See at least paragraph 75 which describes a robot that has 6 wheels).
.

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey, Dreano, Yates, Yu, and Younis as applied to claim 34 as stated above, and further in view of Mikan.

With respect to claim 35, Harvey/Dreano/Yates/Yu/Younis discloses all of the limitations of claim 34 as stated above.  Harvey, Dreano, Yates, Yu, and Younis do not explicitly disclose the following, however Mikan teaches:
The first mobile transport apparatus (10) and the at least one robot (30, 32, 34) communicate with a server; the server is configured to check up to date traffic and/or road information and reroute at least the first mobile transport apparatus and/or the robots of the first robot set (See at least paragraphs 24, 26, 31, 33, 34, 38, 40, 41, 42, and 48 which describes a server checking traffic in real time and using historical route information in order to determine routes and reroutes for host vehicles and drones for a delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery of Yates, with the system and method of an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein the container is closed during transit and opened upon receiving a code from the recipient; and the system and method of 

With respect to claim 36, Harvey/Dreano/Yates/Yu/Younis/Mikan discloses all of the limitations of claims 34 and 35 as stated above.  In addition, Dreano teaches:
At the predetermined second robot loading location (14’), loading each robot of the first robot set with a respective second item for delivery to a respective second delivery location; After being loaded with its respective second item, each robot of the first robot set travelling from the predetermined second robot loading location (14’) to its respective second delivery location and delivering its respective second item at its respective second delivery location; After delivering its respective second item, each robot of the first robot set leaving its respective second delivery location (See at least paragraphs 25, 53, and 84 which describe autonomous vehicles completing deliveries from a transfer point, wherein the vehicles travel to a second transfer point in order to be refueled and reloaded for more deliveries).


With respect to claim 37, Harvey/Dreano/Yates/Yu/Younis discloses all of the limitations of claim 34 as stated above.  Harvey, Dreano, Yates, Yu, and Younis do not explicitly disclose the following, however Mikan teaches:
The first mobile transport apparatus (10) and the at least one robot (30, 32, 34) communicate with a server; and the server is configured to check up to date traffic and/or road information and reroute at least one robot of the first robot set, in response to said traffic and/or road information (See at least paragraphs 24, 26, 31, 33, 34, 38, 40, 41, 42, and 48 which describes a server checking traffic in real time and using historical route information in order to determine routes and reroutes for host vehicles and drones for a delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery of Yates, with the system and method of an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein the container is closed during transit and opened upon receiving a code from the recipient; and the system and method of 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
5 May 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628